Citation Nr: 0945528	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What initial evaluation is warranted for right patellar 
fracture residuals?

2.  What initial evaluation is warranted for left patellar 
fracture residuals?

3.  What initial evaluation is warranted for hyperextension 
of the right knee?

4.  What initial evaluation is warranted for hyperextension 
of the left knee?

5.  What initial evaluation is warranted for a right knee 
scar?

6.  What initial evaluation is warranted for a scar residual 
due to a partially severed left testicle?

7.  What initial evaluation is warranted for lumbar 
degenerative disc disease?




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Columbia, South 
Carolina, which granted service connection for the disorders 
listed on the title page.  Among other decisions, a decision 
review officer in a September 2005 rating decision assigned 
compensable ratings for lumbar degenerative disc disease and 
severed left testicle residuals.  The Veteran only perfected 
an appeal to the issues noted on the title page.

The record raises the issue of entitlement to service 
connection for an emotional disorder secondary to multiple 
service connected disorders, as well as the issue of 
entitlement to a separate rating for a nerve injury due to a 
left testicle injury .  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issues of entitlement to higher initial evaluations for 
lumbar degenerative disc disease, and bilateral knee 
disorders are addressed in the REMAND portion of the document 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The right knee surgical scar residual is not manifested 
by either a deep scar or a scar that limits right knee 
motion.

2.  The scar residual of a partially severed left testicle is 
not manifested by either a deep scar or a scar that limits 
motion.


CONCLUSION OF LAW

1.  The requirements for an initial compensable evaluation 
for a right knee surgical scar residual are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 
7804 (2009).

2.  The requirements for an initial evaluation higher than 10 
percent for the scar residual for a partially severed 
testicle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 
7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss VCAA compliance in detail.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where an appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with these issues.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.



Analysis

Scars are rated under the criteria for skin disorders.  These 
scars provide for ratings based on whether a scar is deep or 
superficial.  Given the location of the Veteran's left 
testicle scar residual, the only basis for a rating higher 
than 10 percent is if the scar is found to be deep.

Scars, other than the head, face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Note (1) to Diagnostic 
Code 7801 provides that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118.

Scars, other than the head, face, or neck, that are 
superficial and nonlinear and in an area or areas exceeding 
144 square inches (929 sq. cm.) are rated 10 percent 
disabling.  A superficial scar that is painful on examination 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803, Note 
(2).  One or two scars that are unstable warrants a 10 
percent rating.  Diagnostic Code 7804.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id., Note (1).

Right Knee Scar.

The April 2005 joints examination report notes that, by way 
of history, the Veteran underwent surgery in September 2001 
for a right patella fracture.  The nature of the fracture 
required the insertion of pins.  Physical examination 
revealed a vertical scar 16 centimeters x 1 centimeter large.  
There was no pain on examination, no adherence to underlying 
tissue, and no elevation or depression.  The texture was 
regular and the skin intact.  The color of the scar was 
consistent with the rest of the knee.  Examination for edema 
was negative.  The scar was assessed scar as superficial.  
The diagnosis was right knee scar.

As the findings on clinical examination shows the Veteran's 
right knee scar to be superficial and less than 929 square 
centimeters in area, there is no factual basis for a 
compensable rating.  Thus, the Board finds the Veteran's 
right knee surgical scar residual more nearly approximates a 
noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804.  The benefit sought on appeal is 
denied.

Left Testicular Scar.

Historically, during his active service in 2003, the Veteran 
was performing duty that entailed cutting plexiglass with a 
table saw when safety equipment failed and he partially 
severed his left testicle.  He required emergency surgery.

The April 2005 genitourinary examination revealed a well-
healed, approximately one centimeter scar over the left side 
of the scrotum.  There was no tenderness to palpation.

Upon receipt of the examination reports, the June 2005 rating 
decision assigned a noncompensable evaluation under 
Diagnostic Code 7524 for the removal of one testicle.  See 
38 C.F.R. § 4.115b.  The decision review officer arranged for 
another examination for the Veteran.  The September 2005 scar 
examination report notes that physical examination of the 
testicular region revealed a 1.5 centimeter hypopigmented 
surgical scar which was very hyperesthetic upon examination.  
The examiner noted the absence of any evidence of adherence 
to the underlying tissue.

The decision review officer determined the findings at the 
September 2005 examination more nearly approximated a scar 
painful on examination and granted a 10 percent rating, 
effective retroactively to January 2005.  The Board fully 
agrees with the decision review officer's assessment and 
finds likewise.  In light of the fact the preponderance of 
the medical evidence shows the Veteran's testicular scar to 
be superficial there is no factual basis for a rating higher 
than 10 percent, as all superficial scars are rated at 10 
percent.  See, e.g., Diagnostic Codes 7802, 7803.  Thus, the 
Board finds the Veteran's left testicle scar residual more 
nearly approximates a 10 percent rating.  38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an initial compensable evaluation for right 
knee surgical scar residual is denied.

Entitlement to an initial evaluation higher than 10 percent 
for a scar residual of a partially severed left testicle is 
denied.


REMAND

The Veteran indicated on his substantive appeal that his 
bilateral knee/patellar and low back disorders have increased 
in severity since his 2005 examinations.  Further, in January 
2008 the Board received VA Forms 21-4142 from the Veteran 
wherein he requested VA to obtain treatment records from his 
private providers who are treating him for these disorders.  

The Board deems the RO as the most appropriate agency to 
obtain the records for which the Veteran has requested 
assistance.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his low back, and 
bilateral knee disorders since 2005.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  At 
a minimum, the AMC/RO will attempt to 
obtain the records indicated in the 
releases already provided by the Veteran.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, and 
regardless of whether additional records 
are obtained, the Veteran should be 
afforded VA examinations by appropriate 
examiners to determine the current severity 
of his low back and bilateral knee 
disorders.  All indicated diagnostic tests 
should be conducted.  The claims file must 
be made available to the examiners for 
review as part of each examination.

In addition to addressing the range of knee 
motion, the examiner is to specifically 
address the extent, if any, of functional 
loss of use of either or both knees due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the Veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible, these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
all of the examination reports to ensure 
they are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

5.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


